Title: General Orders, 24 June 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Thursday June 24th 79.
        
        Captain Henry Hardman of the 7th Maryland regiment, intitled to a Majority, is appointed Brigade Major to the 2nd Maryland Brigade, and is to be obeyed and respected accordingly.
        
        The officers commanding Brigades will cause immediate application to be made agreeable to the general order of the 19th of May last for all deficiencies of Arms in their respective brigades.
        Colonel Williams of the Maryland line is appointed Sub-Inspector and is to be according[ly] obeyed and respected.
      